Citation Nr: 1212722	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-45 901	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Entitlement to a compensable rating for a left mastectomy scar.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to November 1989, from September 1990 to June 1991, from October 1995 to August 1998, from January 2003 to July 2003, from January 2004 to May 2005, and had additional service in the National Guard and Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  Prior to the Travel Board hearing, the Veteran's representative indicated they would not be present for the hearing; however, the Veteran expressed a desire to proceed with the hearing nonetheless.  He waived his right to assistance from his representative at the hearing, and instead requested and received assistance from  a VA employee.

Also as an initial matter, the Board notes that by rating decisions in March 2009 and in April 2009, the Veteran was awarded service connection for sleep apnea, rated 30 percent, effective July 3, 2008, and was denied service connection for left temporomandibular joint (TMJ) syndrome, respectively.  He initiated appeals as to the rating assigned for sleep apnea (see April 2009 notice of disagreement (NOD) wherein he specifically requested a 50 percent rating for that disability) and the denial of service connection for left TMJ syndrome (see May 2009 NOD).  In September 2009, the RO issued a rating decision that awarded the Veteran a 50 percent rating for sleep apnea effective June 27, 2008.  As he had requested a 50 percent rating in his April 2009 NOD, the RO advised him that they considered this decision to be a "full grant" for that issue.  Notably, in July 2010, the Veteran requested an increased rating for his sleep apnea.  A September 2010 rating decision continued the 50 percent rating, and he did not file an NOD with that decision.  A May 2011 rating decision granted the Veteran service connection left TMJ syndrome.  Consequently, that matter is also not before the Board.

The issue of service connection for residuals of a TBI is being REMANDED to the Philadelphia, Pennsylvania RO.  VA will notify the appellant if any action on his part is required.
FINDING OF FACT

On February 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeal seeking an increased rating for a left mastectomy scar; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of the rating for a left mastectomy scar, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in the matter the rating for his left mastectomy scar, further discussion of the impact of the VCAA on this matter is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a written statement received on February 2, 2012, the Veteran indicated that he wished to withdraw his appeal seeking a higher rating for his left mastectomy scar.  Hence, there is no allegation of error or fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal seeking a compensable rating for a left mastectomy scar is dismissed.


REMAND

At the January 2012 Travel Board hearing, the Veteran testified that during his OEF/OIF (Operation Enduring Freedom/ Operation Iraqi Freedom) deployment, he was transporting fuel when his vehicle was hit by a roadside bomb.  Four members in his vehicle died, and he hit his head against the frame of his vehicle as it jostled around from the blast.  He claims that from this incident, he now suffers from residuals of a TBI.  The Veteran's service treatment records (STRs) and service personnel records are silent for such an incident (see also February 2009 stressor verification memorandum); however, in light of his duties in service and the locations where he served, it may be reasonably conceded that he sustained head trauma in service.  See 38 U.S.C.A. § 1154(b).  Therefore, the remaining critical question that must be resolved in this matter is whether he now has, or at any point during the appeal had, residual disability from such trauma.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").
The record contains VA treatment records which show that in December 2008, the Veteran was referred to the Philadelphia Polytrauma Team for an initial evaluation after a positive TBI screen.  He reported serving as a driver transporting fuel during Desert Storm (from 1990 to 1991) and in Iraq (from January 2004 to September 2004).  He recalled that during Desert Storm, there was one incident wherein he hit his head against the window of his vehicle after a blast occurred near his vehicle.  He experienced transient loss of consciousness and facial injuries, and because he was not wearing a helmet at the time, he was left with a "huge hematoma."  He related that in Iraq he witnessed a lot of mortar and IED blasts, and that on two occasions, they were close enough for him to feel the sensation of a blast wave.  He denied any adverse effects from these experiences.  After an examination during which his complaints of poor concentration and forgetfulness were noted, it was the nurse practitioner's opinion that such complaints stemmed from his sleep apnea, exhaustion, depression, PTSD, and chronic pain, and that he did not have a TBI.  However, noting that he had experienced the sensation of a blast wave in service, she also stated that if his symptoms did not resolve as he experienced less pain, increased mobility, and improved mental health, the issue of TBI might be re-visited.

In April 2009, the Veteran was afforded a VA examination to determine whether he had any residuals from a TBI.  He reported that he had been involved in an exchange of mortar rounds in service, which caused him to fall to the ground and feel dazed.  The TBI protocol was applied, but the examiner could find no positive findings except for PTSD.  The examiner stated that there were no current symptoms of a TBI, and that neuropsychological testing had been negative for any cognitive issues.  He also noted that the Veteran was not receiving treatment for a TBI.  Based on the foregoing information, the examiner opined that there was "no evidence to substantiate a [TBI] at this point."

At the February 2012 videoconference hearing, the Veteran testified that he was still suffering from motor activity and sensory system impairment.  Specifically, he stated he became disoriented easily, had slowed functions, sometimes experienced numbness while walking, had problems with his memory, was starting to lose vocabulary, experienced frequent headaches with sensitivity to light, and tended to isolate himself from others.  It was his continued assertion that these symptoms resulted from a TBI injury in service.  Notably, on May 25, 2010, during the pendency of this appeal, the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examinations was revised.  The Veteran has not been examined under the new protocol.  Given his allegations the Board finds that development to afford him an examination under the amended/expanded protocol is necessary.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the veteran to be scheduled for a VA TBI protocol examination.  The Veteran's claims file (to specifically include this remand and the transcript of the February 2012 videoconference hearing) must be reviewed in conjunction with the examination.  The examiner is requested to perform/arrange for all necessary diagnostic studies.  The examination must be conducted following the revised protocol for Traumatic Brain Injury examinations that came into effect on May 25, 2010.  The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that may have resulted from his in-service head injury.

The examiner should clearly identify any (and all) TBI residual disability entities, pathology, manifestations.  If any symptoms or pathology that could potentially be found to be residuals of a TBI are attributed (instead) to a separate co-existing disability (either service-connected or nonservice-connected), there should be an explanation for the records as to why such symptom/pathology is attributed to the co-existing disability, and not to TBI.  If any symptoms/pathology noted may be related either to TBI or to a separate co-existing disability (and cannot be dissociated from either) such should also be noted for the record, with explanation.   The examiner is asked to specifically address all of the Veteran's complaints and reports of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) he believes resulted TBI.

The examiner must explain the rationale for all opinions.

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


